Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner Remarks
During examination, the examiner has noticed that claim 12 defines features of “second RSRP” and “second RSSI”, however, they are not being used in claim 12 nor in any of its dependent claim.  Nevertheless, claim 12 uses “the RSRP” and “the RSSI”.  There are no objection or rejection occur as “the RSRP” and “the RSSI” are defined.  The examiner would like to bring it to the applicant’s attention, whether the use of “the RSRP” and “the RSSI” in claim 12 were supposed to be “second RSRP” and “second RSSI”.  Similar finding are also occurred in claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 line 3 (and line 5), the phrase “diagnostic data” is unclear and ambiguous as to whether it is referred to the “first diagnostic information” as in claim 1 line 6.  If indeed so, it is suggested that --- diagnostic data --- be changed to --- the first diagnostic information ---.  Otherwise, clarification is respectfully requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims fail to clearly link or associate the disclosed structure, material, or acts to the function recited in a claim invoking 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
Claim 21 recites limitation using “means for, step for, or generic placeholder” to perform tasks as follow:
“to capture, by a collection component …” (claim 21 line 2)
The limitation pass the 3-prong analysis set forth in MPEP 2181, hence they are presumed to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for this claimed function.  Applicant has provided no means for ascertaining the requisite structure, material, or acts for performing these tasks anywhere in the specification.  After careful review of the written description, the examiner has concluded that the written description is silent as to any corresponding structure, material, or acts for this generic placeholder.
Applicant is required to:
Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or
         Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
         Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
         Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ZHONG; Caijin (US 20200252850 A1, hereinafter ZHONG), in view of Barbu et al. (US 20120230304 A1, hereinafter Barbu).

Regarding claim 1, ZHONG teaches a user equipment (UE) for handover processes between communication networks (in general, see fig. 6 and corresponding paragraphs, in view of any one or all of the example embodiments of fig. 3, 4, and 5),
the UE comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions that when executed by the one or more processors (see at least fig. 7, e.g. device functional components), 
cause the UE to:
receive, by the UE, first diagnostic information (see at least para. 65-66, e.g. step 61 -- receive a signal measurement parameter reported by a WLAN network and a signal measurement parameter reported by a LTE network, wherein the signal measurement represents a signal quality);
determine whether to perform a first handover from a first communication network to a second communication network based on a first set of thresholds, the first set of thresholds being based on the first diagnostic information (see at least para. 68-72, e.g. step 63 -- generate a switching command according to the signal measurement parameter of the WLAN network, the signal measurement parameter of the LTE network);
receive, by the UE, an another of the first diagnostic information; and determine whether to perform a second handover from the first communication network to the second communication network based on an another first set of thresholds, the another first set of thresholds being based on the another first diagnostic information (see, as indicated above, at least para. 65-66 and 68-72, e.g. another round of step 61 and 63, NOTE: as interpreted by the examiner or would have known by a skilled person, handovers are continuous process, at least at the time when ZHONG is filed)
ZHONG differs from the claim, in that, it does not specifically disclose receive… an update of [the first diagnostic information], which is well known in the art and commonly used for improving network access procedures.
Barbu, for example, from the similar field of endeavor, teaches similar or known mechanism of receive… an update of [the first diagnostic information] (in general, see fig. 4 and corresponding paragraphs 89-105, in particular, see para. 103 along with para. 91-95, e.g. first, step 318, then steps 302-406, in other words, a continuous process of handover showing on-going connecting and disconnecting), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Barbu into the apparatus of ZHONG for improving network access procedures.

Regarding claim 2, ZHONG in view of Barbu teaches
receive, by the UE, second diagnostic information; determine whether to perform a third handover from the second communication network to the first communication network based on a second set of thresholds, the second set of thresholds being based on the second diagnostic information (ZHONG, see at least para. 65-66 and 68-72, in view of any one or all of the example embodiments of fig. 3, 4, and 5, e.g. step 61 and 63, NOTE: ZHONG teaches both WLAN-LTE handover and LTE-WLAN handover are being considered);
receive, by the UE, an update of the second diagnostic information; and determine whether to perform a fourth handover from the second communication network to the first communication network based on an updated second set of thresholds, the updated second set of thresholds being based on the updated second diagnostic information (ZHONG, see at least para. 65-66 and 68-72, e.g. another round of step 61 and 63; Barbu, see at least para. 103 along with para. 91-95, e.g. first, step 318, then steps 302-406, in other words, a continuous process of handover showing on-going connecting and disconnecting).

Regarding claim 3, ZHONG in view of Barbu teaches
wherein the first set of thresholds and the updated first set of thresholds comprise: a first threshold associated with a reference signals received power (RSRP) value; a second threshold associated with a received signal strength indicator (RSSI) value; and a first ping-pong timer value (ZHONG, see at least para. 71-73 along with para. 25, e.g. RSRP, RSSI, and timer are being considered for performing handovers);
wherein the first handover and the second handover is performed in response to: the RSRP value being at least less than the first threshold; the RSSI value being at least greater than the second threshold; and the first ping-pong timer value having expired (ZHONG, see at least para. 70-72 along with para. 59-60 and 48-49, e.g. scenario when handover to WLAN);  
and
wherein, in response to a determination that the RSRP value and the RSSI value are the same in the first handover and the second handover and the first set of thresholds are different from the updated first set of thresholds, performing the second handover (ZHONG, see at least para. 70-72 along with para. 49, e.g. signal measurement parameter of the WLAN network is equal to the signal measurement parameter of the LTE network; Barbu, see at least para. 103 along with para. 91-95, e.g. first, step 318, then steps 302-406, and back to step 318, in other words, an updated handover to WLAN is performed).

Regarding claim 4, ZHONG in view of Barbu teaches
wherein the second set of thresholds and the updated second set of thresholds comprise: a third threshold associated with the RSRP value; a fourth threshold associated with the RSSI value; and a second ping-pong timer value (ZHONG, see at least para. 71-73 along with para. 25, e.g. RSRP, RSSI, and timer are being considered for performing handovers);
wherein the third handover and the fourth handover are performed in response to: the RSRP value being at least greater than the third threshold; the RSSI being at least less than the fourth threshold; the RSRP being at least greater than the first threshold; and the second ping-pong timer value having expired (ZHONG, see at least para. 70-72 along with para. 59-60 and 48-49, e.g. scenario when handover to LTE);  
 and
wherein, in response to a determination that the RSRP value and the RSSI value are the same in the third handover and the fourth handover and the second set of thresholds are different from the updated second set of thresholds, performing the fourth handover (ZHONG, see at least para. 70-72 along with para. 49, e.g. signal measurement parameter of the WLAN network is equal to the signal measurement parameter of the LTE network; Barbu, see at least para. 103 along with para. 91-92, e.g. first, step 318, then steps 302-304, mobile station 100 roves-out by switching from Wi-Fi mode to cellular mode).

Regarding claim 5, ZHONG in view of Barbu teaches
the first threshold is a first wireless broadband communication network threshold (ZHONG, see at least para. 56, e.g. the second predetermined threshold could be understood as a predetermined value for determining whether the signal quality of the LTE network is good or bad);
 the second threshold is a first IEEE 802.11 standard communication network threshold (ZHONG, see at least para. 43, e.g. the first predetermined threshold could be understood as a predetermined value for determining whether the signal quality of the WLAN network is good or bad);
the third threshold is a second wireless broadband communication network threshold of a lower value relative to the first wireless broadband communication network threshold (ZHONG, see at least para. 56, e.g. the second predetermined threshold could be understood as a predetermined value for determining whether the signal quality of the LTE network is good or bad.; and this threshold value could be self-defined); and
the fourth threshold is a second IEEE 802.11 standard communication network threshold of a higher value relative to the first IEEE 802.11 standard communication network threshold (ZHONG, see at least para. 43, e.g. the first predetermined threshold could be understood as a predetermined value for determining whether the signal quality of the WLAN network is good or bad.; and this threshold value could be self-defined).

Regarding claim 6, ZHONG in view of Barbu teaches to set at least one of the first ping-pong timer value and the second ping-pong timer value at a default value of 10 seconds.  (ZHONG, see at least para. 72-72, e.g. a timer for counting ten seconds is turned on)

Regarding claim 21, ZHONG in view of Barbu teaches the one or more processors, cause the UE to capture, by a collection component of the UE, diagnostic data associated with the first communication network; and determining whether to perform the first handover from the first communication network to the second communication network is based on the diagnostic data.  (ZHONG, see at least para. 66 and 76 along with claim 13, e.g. “A communication terminal for automatically switching between Wireless Local Area Network (WLAN) network and Long Term Evolution (LTE) network, comprising: a transceiver, configured to receive a signal measurement parameter reported by a WLAN network and a signal measurement parameter reported by a LTE network, …”


Claims 7-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHONG in view of Barbu, as applied to claims 1, 10, and 15 above, and further in view of Wang et al. (US 20200322863 A1, hereinafter Wang).

Regarding claim 7, ZHONG in view of Barbu teaches all of the subject matters as in claims 1-4, except adjust a length of the first ping-pong timer value based on the updated first diagnostic information; and adjust a length of the second ping-pong timer value based on the updated second diagnostic information, which are well known in the art and commonly used for improving network access procedures.
Wang, for example, from the similar field of endeavor, teaches similar or known mechanism of adjust a length of the first ping-pong timer value based on the updated first diagnostic information; and adjust a length of the second ping-pong timer value based on the updated second diagnostic information (in general, see fig. 7 and corresponding paragraphs 101-119, in particular, see fig. 102-108, e.g. adjusting timer B, and/or time C, with the extended expiration period), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Wang into the apparatus of ZHONG in view of Barbu for improving network access procedures.

Regarding claim 8, ZHONG in view of Barbu and Wang teaches at least one of the first diagnostic information, the updated first diagnostic information, the second diagnostic information, the updated diagnostic information, first ping-pong timer value, and the second ping-pong timer value are received by the UE via a carrier config file.  (ZHONG, see at least para. 24, e.g. the LTE network sends a signal measurement parameter to the IMS service management module based on a reporting period T1, and the WLAN network sends a signal measurement parameter to the IMS service management module based on a reporting period T2; Wang, see at least para. 75, e.g. system information may indicate cell reselection criteria (e.g., RSRP threshold, RSRQ threshold, and/or cell reselection evaluation timeout values) for each neighboring frequency and/or neighboring cell)

Regarding claim 10, this claim is rejected for the same reasoning as the combination of claims 1, 2, 7, and 8,  except this claim is in corresponding method claim format.  To be more specific, the corresponding method claim 10 includes some or all of the features of claims 1, 2, 7, and 8, which have been properly addressed to in the claim rejections above.  Hence, the examiner applies the same rejection reasoning for claim 10.

Regarding claim 11, in view of claim 10 above, this claim is rejected for the same reasoning as claim 3, except this claim is in method claim format. 

Regarding claim 12, in view of claim 10 above, this claim is rejected for the same reasoning as claim 4, except this claim is in method claim format. 

Regarding claim 13, in view of claim 10 above, this claim is rejected for the same reasoning as claim 4, except this claim is in method claim format. 

Regarding claim 14, in view of claim 10 above, this claim is rejected for the same reasoning as claim 7, except this claim is in method claim format.

Regarding claim 15, this claim is rejected for the same reasoning as the combination of claims 1, 2, 3, 4, 7, and 8,  except this claim is in corresponding computer-readable medium claim format.  To be more specific, the corresponding computer-readable medium claim 15 includes some or all of the features of claims 1, 2, 3, 4, 7, and 8, which have been properly addressed to in the claim rejections above.  Hence, the examiner applies the same rejection reasoning for claim 15.
To be more specific, ZHONG in view of Barbu and Wang also teaches a same or similar apparatus with at least one processor and a computer-readable medium (ZHONG, see at least fig. 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 16, in view of claim 15 above, this claim is rejected for the same reasoning as claim 5, except this claim is in computer-readable medium claim format.

Regarding claim 17, in view of claim 15 above, this claim is rejected for the same reasoning as claim 7, except this claim is in computer-readable medium claim format.

Regarding claim 18, in view of claim 15 above, this claim is rejected for the same reasoning as claim 9, except this claim is in computer-readable medium claim format.

Regarding claim 19, ZHONG in view of Barbu and Wang teaches receiving, by the UE, at least third diagnostic information; and adjusting at least one of the first threshold, the second threshold, the third threshold, and the fourth threshold based on the third diagnostic information.  (ZHONG, see at least para. 43, e.g. threshold value could be self-defined)

Regarding claim 20, in view of claim 15 above, this claim is rejected for the same reasoning as claim 6, except this claim is in computer-readable medium claim format.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered.  Regarding independent claims 1, 10, and 15, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“The combination of Zhong and Barbu does not teach or suggest at least the above refenced feature of claim 1. In the rejection of claim 1, the Office cites Zhong, paragraphs [0065]-[0066] as teaching, “receive, by the UE, first diagnostic information,” (Office Action, page 4). While Zhong does discuss to “receive a signal measurement parameter reported
by a WLAN network and a signal measurement parameter reported by a LTE network,” (Zhong, paragraph [0066]). However, the signal measurement parameters in Zhong are not received by the user equipment. Rather, the signal measurement parameters are received at the IP multimedia subsystems (IMS) service management model of the
networks (Zhong, Figure 2). For example, Zhong further explains that “the IP multimedia subsystem (IMS) communication service [is] provided by the LTE network,” (Zhong, paragraph [0004]). Accordingly, Applicant respectfully asserts that reporting signal measurement parameters to a network service (e.g., the IMS management service) does not teach or otherwise suggest to “receive, by the UE, first diagnostic information,” as
claim 1 recites (emphasis added).”  (Remarks, page 11-12)

Examiner respectfully disagrees.  To be more specific, cited ZHONG’s fig. 6 is performed by a terminal, which can also be viewed by claim 13 of Zhong, e.g. “[a] communication terminal for automatically switching between Wireless Local Area Network (WLAN) network and Long Term Evolution (LTE) network, comprising: a transceiver, configured to receive a signal measurement parameter reported by a WLAN network and a signal measurement parameter reported by a LTE network, wherein the signal measurement represents a signal quality;…”.  Therefore, the cited portion of ZHONG indeed teaches and suggests the argued feature above.

Further, the applicant argues that (applicant’s emphasis included, if any):
“… Zhong discusses “a triggering event for generating the switching command,” and that “the triggering event comprises the comparison result between the signal measurement parameter of the WLAN network and the signal measurement parameter of the LTE network,” (Zhong, paragraph [0071]). Applicant respectfully asserts that a comparison between a signal measurement parameter of the WLAN network and the LTE network fails to teach or otherwise suggest to “determine whether to perform a first handover from a first communication network to a second communication network based on a first set of thresholds, the first set of thresholds being based on the first diagnostic information,” as claim 1 recites (emphasis added).

Applicant does note that Zhong does discusses “the triggering event comprises ... the comparison result between the signal measurement parameter of the WLAN network and the first predetermined threshold,” (Zhong, paragraph [0071]). However, using a single first predetermined threshold does not teach or otherwise suggest to “determine whether to perform a first handover from a first communication network to a second
communication network based on a first set of thresholds,” nor “the first set of thresholds being based on the first diagnostic information,” as claim 1 recites (emphasis added).”  (Remarks, page 12-13)

The examiner again respectfully disagrees.  ZHONG in at least para. 72 discloses that the comparison result between the signal measurement parameter of the WLAN network and the first predetermined threshold, and the comparison result between the signal measurement parameter of the LTE network and the second predetermined threshold.  Therefore, ZHONG indeed teaches or suggests the features of “…determine whether to perform a first handover from a first communication network to a second communication network based on a first set of thresholds, the first set of thresholds being based on the first diagnostic information,” as recited claim 1.

Further, the applicant argues that (applicant’s emphasis included, if any):
“Further, with respect to “determine whether to perform a second handover from the first communication network to the second communication network based on an updated first set of thresholds, the updated first set of thresholds being based on the updated first diagnostic information,” Applicant notes the Office cites the same paragraphs of Zhong and states “e.g., another round of step 61 and 63” (Office Action, page 5). Applicant herein respectfully asserts that another round determining “the comparison result between the signal measurement parameter of the WLAN network and [the same] first predetermined threshold,” as used to reject the first set of threshold fails (Zhong, paragraph [0071], emphasis added), fails to teach or otherwise suggest “to
“determine whether to perform a second handover from the first communication network to the second communication network based on an updated first set of thresholds, the updated first set of thresholds being based on the updated first diagnostic information,” as claim 1 recites (emphasis added).

Applicant does note the Office cites to Barbu, paragraph [0089]-[0105] as allegedly teaching “an update of the first diagnostic information” (Office Action, page 5). Barbu discusses “the mobile station 100 updates the UMA idle mode parameters 154 and/or UMA session mode parameters 158, as required, for the Wi-Fi network associated with the AP214 used to connect to the UMA network 204,” (Barbu, paragraph [0093)). However, updating UMA idle mode parameters and/or UMA session mode parameters does not teach or otherwise suggest to “determine whether to perform a second handover from the first communication network to the second communication network based on an updated first set of thresholds, the updated first set of thresholds being based on the updated first diagnostic information,” as claim 1 recites (emphasis added).”  (Remarks, page 13-14)

The examiner again respectfully disagrees.  ZHONG may not have disclosed an “update” of the signal measurement parameter, but ZHONG indeed discloses such signal measurement parameter are “periodically” received by the UE (see at least claim 1 and/or para. 5 of Zhong).  The examiner indeed relies on Barbu for teaching “update” version of such signal measurement parameter (see at least para. 95 of Barbu, e.g. RSSI value is stored for each AP from periodically scanning), which are used for handover processes periodically and continuously as shown in fig. 4.  Therefore, ZHONG-Barbu combined indeed teaches or suggests the features of “…receive, by the UE, an update of the first diagnostic information; and determine whether to perform a second handover from the first communication network to the second communication network based on an updated first set of thresholds, the updated first set of thresholds being based on the updated first diagnostic information”, as recited in claim 1.

Regarding claims 2-6 (and 9 is canceled), these claims depend from claim 1, respectively.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented.

Regarding independent claim 10, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented.

Regarding independent claim 15, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented.

Regarding claims 11-14 and 16-20, these claims depend from claims 10 and 15, respectively.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented.

Regarding claims 7 and 8, these claims depend from claim 1, respectively.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented.

Accordingly, all pending dependent claims of the independent claims 1, 10, and 15, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465